Case 1:20-cv-00055-SPW-TJC Document18 Filed 11/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT F 4 LED
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION Nov 2.0 2020

4 Court
erk, US Distric
District Ot Montana

Billings

Cl

RALPH and BARBARA COOK, et ai.,
CV 20-55-BLG-SPW

Plaintiffs,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
EMPLOYERS MUTUAL AND RECOMMENDATIONS

CASUALTY COMPANY, et al.,

 

Defendants.

 

The United States Magistrate Judge filed Amended Findings and
Recommendations on November 5, 2020. (Doc. 17). The Magistrate
recommended that Plaintiffs’ Motion to Remand be granted and the matter be
remanded to the Montana Thirteenth Judicial District Court. (Doc. 17 at 9).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
Case 1:20-cv-00055-SPW-TJC Document 18 Filed 11/20/20 Page 2 of 2

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 17) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that the Plaintiffs’ Motion to Remand (Doc. 9)
is GRANTED and that the matter is REMANDED to the Montana Thirteenth

Judicial District Court.

eR
DATED this 4 day of November, 2020.

a

SUSAN P. WATTERS
United States District Judge
